                                           Case 2:18-cv-00299-JCM-EJY Document
                                           Case 2:18-cv-00299-JCM-EJY Document 78
                                                                               79 Filed
                                                                                  Filed 09/10/20
                                                                                        09/14/20 Page
                                                                                                 Page 1
                                                                                                      1 of
                                                                                                        of 3
                                                                                                           3



                                       1    Steven D. Meacham, Esq.
                                            Nevada Bar No. 9863
                                       2    Cary Domina, Esq.
                                            Nevada Bar No. 10567
                                       3    PEEL BRIMLEY LLP
                                            3333 E. Serene Avenue, Suite 200
                                       4    Henderson, Nevada 89074-6571
                                            Telephone : (702) 990-7272
                                       5    Facsimile : (702) 990-7273
                                            smeacham@peelbrimley.com
                                       6    cdomina@peelbrimley.com

                                       7    Attorneys for Plaintiff
                                            AMES CONSTRUCTION, INC.
                                       8
                                                                   UNITED STATES DISTRICT COURT
                                       9
                                                                      FOR THE DISTRICT OF NEVADA
                                      10
                                            AMES CONSTRUCTION, INC., a Minnesota           CASE NO.: 2:18-cv-00299-JCM-EJY
                                      11    corporation,
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12
    HENDERSON, NEVADA 89074




                                                                Plaintiff,
        PEEL BRIMLEY LLP




                                      13                                                   STIPULATION AND ORDER TO
                                            v.                                             STRIKE AMES CONSTRUCTION,
                                      14                                                   INC.’S ERRONEOUSLY FILED
                                            CLARK COUNTY, a political subdivision of the   JURY DEMAND
                                      15    State of Nevada; and CLARK COUNTY
                                            DEPARTMENT OF PUBLIC WORKS; DOES I
                                      16
                                            through X; and ROE CORPORATIONS I
                                      17    through X,

                                      18                  Defendants.
                                            CLARK COUNTY, a division of the State of
                                      19
                                            Nevada,
                                      20
                                                                Counter-Claimant,
                                      21
                                            vs.
                                      22
                                            AMES CONSTRUCTRUCTION,             INC.,   a
                                      23
                                            Minnesota corporation,
                                      24
                                                                Counter-Defendant.
                                      25

                                      26   ///

                                      27   ///

                                      28   ///
                                           Case 2:18-cv-00299-JCM-EJY Document
                                           Case 2:18-cv-00299-JCM-EJY Document 78
                                                                               79 Filed
                                                                                  Filed 09/10/20
                                                                                        09/14/20 Page
                                                                                                 Page 2
                                                                                                      2 of
                                                                                                        of 3
                                                                                                           3



                                       1          STIPULATION AND ORDER TO STRIKE AMES CONSTRUCTION, INC.S’
                                                               ERRONEOUSLY FILED JURY DEMAND
                                       2
                                                   AMES CONSTRUCTION (“Plaintiff”) and CLARK COUNTY and CLARK COUNTY
                                       3
                                           DEPARTMENT OF PUBLIC WORKS (collectively “Defendants”) by and through their
                                       4
                                           respective counsel stipulate and agree as follows:
                                       5
                                                   1.     On February 16, 2018, Plaintiff filed its Complaint [003] without a Jury Demand,
                                       6
                                           but mistakenly checked the Jury Demand box on the Civil Cover Sheet.
                                       7
                                                   2.     Throughout the duration of this case, the Parties have believed that the trial in this
                                       8
                                           matter would be a bench trial, and have acted accordingly.
                                       9
                                                   3.     The Parties, after discussing the revelation that the Jury Demand box was
                                      10
                                           mistakenly marked on Plaintiff’s Civil Cover Sheet, have agreed that trial should proceed as a
                                      11
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                           bench trial.
                                      12
    HENDERSON, NEVADA 89074




                                                   4.     To the extent the Court cannot recognize Plaintiff’s error and treat it as such,
        PEEL BRIMLEY LLP




                                      13
                                           Plaintiff wishes to withdraw its Jury Demand and the Parties agree to waive any right to a jury in
                                      14
                                           favor of a bench trial.
                                      15
                                           ///
                                      16
                                           ///
                                      17
                                           ///
                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28



                                                                                        Page 2 of 3
                                           Case 2:18-cv-00299-JCM-EJY Document
                                           Case 2:18-cv-00299-JCM-EJY Document 78
                                                                               79 Filed
                                                                                  Filed 09/10/20
                                                                                        09/14/20 Page
                                                                                                 Page 3
                                                                                                      3 of
                                                                                                        of 3
                                                                                                           3



                                       1          IT HEREBY STIPULATED AND AGREED that Plaintiff withdraws its erroneously filed

                                       2   Jury Demand and the Parties waive any rights to a jury in favor of a bench trial in this matter.

                                       3          IT IS SO STIPULATED AND AGREED.

                                       4          Dated this 10th day of September, 2020.

                                       5    PEEL BRIMLEY LLP                                    BROWNSTEIN HYATT FARBER
                                       6                                                        SCHRECK, LLP

                                       7    /s/ Cary B. Domina                                  /s/ Laura B. Langberg
                                            _____________________________________               ____________________________________
                                       8    Steven D. Meacham, Esq. (SBN 9863)                  Kirk B. Lenhard, Esq. (SBN1437)
                                            Cary Domina, Esq. (SBN 10567)                       Adam D. Bult, Esq. (SBN 9332)
                                       9
                                            3333 E. Serene Avenue, Suite 200                    Laura B. Langberg, Esq. (SBN 10516)
                                      10    Henderson, Nevada 89074-6571                        Travis F. Chance, Esq. (SBN 13800)
                                            Telephone: (702) 990-7272                           Daven P. Cameron, Esq. (SBN 14179)
                                      11    smeacham@peelbrimley.com                            100 N. City Parkway, Suite 1600
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                            cdomina@peelbrimley.com                             Las Vegas, NV 89106-4614
                                      12
    HENDERSON, NEVADA 89074




                                            Attorneys for Plaintiff                             Telephone: (702) 382-2101
                                            AMES CONSTRUCTION, INC.                             klenhard@bhfs.com
        PEEL BRIMLEY LLP




                                      13
                                                                                                abult@bhfs.com
                                      14                                                        tchance@bhfs.com
                                                                                                dcameron@bhfs.com
                                      15                                                        Attorneys for Defendant/Counterclaimant
                                                                                                Clark County and Defendant Clark County
                                      16                                                        Department of Public Works
                                      17

                                      18                                               ORDER
                                      19                           September
                                                  IT IS SO ORDERED this this ____14,
                                                                                  day2020.
                                                                                      of September, 2020.
                                      20

                                      21
                                                                                         _________________________________________
                                      22                                                        U.S. DISTRICT COURT JUDGE
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28



                                                                                        Page 3 of 3
